DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-10, and 12-15 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boeckmann US 7,368,831 in view of Yamaguchi et al. US 2016/0006354.

[AltContent: arrow][AltContent: textbox (ground)][AltContent: arrow][AltContent: textbox (Power input node)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Remote output power node)][AltContent: textbox (Near output power node)]
    PNG
    media_image1.png
    534
    508
    media_image1.png
    Greyscale

Figure 1 Boeckmann

Regarding claim 1, Boeckmann discloses a power supply (100)(Fig. 1), powering a load (9), comprising: a power converter (4, 5, 6), converting an input power (V1IN) to a near output power (see power at the near output node, see above), comprising: a power input node (see above, power input node), receiving the input power (V1IN); and a near output node (see above, near output node), outputting the near output power (power from near output node); a remote output node (see above, remote output power node), providing a remote output power (power from remote output node) to the load 
Boeckmann fails to disclose a feedback capacitor, comprising a first terminal and a second terminal, wherein the first terminal of the feedback capacitor is connected directly to the near output node, and the second terminal of the feedback capacitor is connected directly to the feedback node.
In the same field of endeavor, Yamaguchi teaches a feedback capacitor (C2)(Fig. 1), comprising a first terminal and a second terminal, wherein the first terminal of the feedback capacitor is connected directly to the near output node (node connected to 8)(Fig. 1), and the second terminal of the feedback capacitor (C2) is connected directly to the feedback node (N2) (Fig. 1).



Regarding claim 3, Boeckmann discloses the power converter is a buck converter (4, 5, 6) and comprises a power switch (4, 5) controlled by the control signal (from 3), the control signal comprises a pulse, and a pulse width of the pulse is associated with an on-time of the power switch (4, 5).

Regarding claim 5, Boeckmann discloses the power controller (3) detects the near output power  (FB) to control the pulse width (signal from 3).

Regarding claim 6, Boeckmann discloses the power controller (3) detects a conversion cycle (feedback signal) of the power converter (4, 5, 6) to control the pulse width (DH, DL).

Regarding claim 7, Boeckmann discloses the control signal comprises a pulse (see col. 1, lines 30-34), the power converter comprises:  8218302.1Application No.: 15/193,6444 Docket No.: M1295.70330US00 Reply to Office Action of February 20, 2020 a comparator (16), comparing the feedback signal (20) with a reference signal (14) to generate a digital 

Regarding claim 8, Boeckmann discloses the remote output power is a low- pass signal (low pass filter C2, 16), and the near output power is a high-pass signal (see col. 6, lines 14-16).

Regarding claim 9, Boeckmann discloses a control method, controlling a power supply (Fig. 1)(100) to power a load (9), the power supply comprising a power input node (see above) receiving an input power (V1IN), a near output node (see above, near output power node) outputting a near output power converted from the input power (V1IN), and a remote output node (see above, remote output power node) providing a remote output power to the load (9), the near output node and the remote output node connected via a transmission line (T1, 8), the control method comprising: receiving, at a first connection to a feedback circuit (Z2, 11, R2, 12), the remote output power (power from remote output power node); receiving, at a second connection to the feedback circuit (11, 12) different from the first connection, the near output power (power from near output power node); generating, by a feedback circuit (11, 12), a feedback signal (FB) according to a level of the remote output power (power from remote output node) and a level of the near output power, wherein the feedback circuit comprises: a voltage dividing circuit (Z2, R2), comprising two resistors, connected in series between the first connection and a ground node (see above, ground) via a feedback node (17), wherein 
Boeckmann fails to disclose8218302.1Application No.: 15/193,6445 Docket No.: M1295.70330US00 Reply to Office Action of February 20, 2020a feedback capacitor, comprising a first terminal and a second terminal, wherein the first terminal of the feedback capacitor is connected directly to the second connection, and the second terminal of the feedback capacitor is connected directly to the feedback node.
In the same field of endeavor, Yamaguchi teaches a feedback capacitor (C2)(Fig. 1), comprising a first terminal and a second terminal, wherein the first terminal of the feedback capacitor is connected directly to the second connection (node connected to 8)(Fig. 1), and the second terminal of the feedback capacitor (C2) is connected directly to the feedback node (N2)(Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a feedback capacitor, comprising a first terminal and a second terminal, wherein the first terminal of the feedback capacitor is connected directly to the second connection, and the second terminal of the feedback capacitor is connected directly to the feedback node in Boeckmann, as taught by Yamaguchi, in order to adjust the feedback voltage.   

Regarding claim 10, Boeckmann discloses the power supply (100) further comprises a power switch (4, 5), the control method further comprising: turning on the power switch to adjust a voltage of the near output power (power from the near output 

Regarding claim 12, Boeckmann discloses detecting the near output power (power from the near output node) to control the pulse width (DH, DL).

Regarding claim 13, Boeckmann discloses the step of converting the input power (V1IN) to the near output power (power from the near output node) comprises a conversion cycle, the control method further comprising: detecting the conversion cycle (FB) to control the pulse width (DH, DL).

Regarding claim 14, Boeckmann discloses the step of generating the control signal (signal from 3) according to the feedback signal (FB) and the reference signal (VREF1) comprises: comparing the feedback signal with the reference signal to generate a digital comparison result (band pass filter result, band pass filter is a digital filter); and outputting the control signal (signal from 3) when the digital comparison result changes state (high pass/low pass).

Regarding claim 15, Boeckmann discloses the remote output power (power from remote output power node) is a low-pass signal (signal from low pass filter C2, 16), and the near output power is a high-pass signal (see col. 6, lines 14-16).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839